 


109 HR 154 IH: State and Local Reservist First Responders Assistance Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 154 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Homeland Security to make grants to reimburse State and local governments and Indian tribes for certain costs relating to the mobilization of Reserves who are first responder personnel of such governments or tribes. 
 
 
1.Short titleThis Act may be cited as the State and Local Reservist First Responders Assistance Act of 2005. 
2.Grants to State and local governments and Indian tribes for certain costs relating to mobilization of Reserves who are first responder personnel 
(a)Grants authorizedThe Secretary of Homeland Security may make a grant of financial assistance to any State or local government or Indian tribe in order to reimburse the State or local government or tribe for costs incurred by the State or local government or tribe as a result of a call or order to active duty of one or more Reserves who are first responder personnel of the State or local government or tribe if the call or order to duty is issued under the authority of a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code. 
(b)First responder personnelFor purposes of this section, the term first responder personnel— 
(1)means police, fire, rescue, emergency medical service, and emergency hazardous material disposal personnel; and 
(2)includes such other personnel as the Secretary may specify in regulations prescribed under this section. 
(c)Covered costs 
(1)The costs that may be reimbursed by a grant under subsection (a) to a State or local government or Indian tribe in connection with a call or order of first responder personnel of the State or local government or tribe to active duty are any costs incurred by the State or local government or tribe as follows: 
(A)Costs (including salary and benefits) of hiring first responder personnel to replace the first responder personnel called or ordered to active duty. 
(B)Costs of overtime pay for other first responder personnel of the State or local government or tribe. 
(C)Any other costs that the Secretary specifies in regulations prescribed under this section. 
(2)Costs of a State or local government or tribe may be reimbursed by a grant under subsection (a) only if the State or local government or tribe would not have incurred such costs but for the absence of first responder personnel pursuant to a call or order to active duty described in that subsection. 
(3)In seeking reimbursement for costs under subsection (a), a State or local government or tribe shall deduct from the costs for which reimbursement is sought the amounts, if any, saved by the State or local government or tribe by reason of the absence of first responder personnel for active duty pursuant to a call or order to active duty described in that subsection. 
(d)Period covered by grant 
(1)Except as provided in paragraph (2), a grant under subsection (a) shall reimburse a State or local government or Indian tribe for costs incurred by the State or local government or tribe during the year preceding the year of the application for the grant under subsection (f). 
(2)If the active duty of a particular Reserve during a year is insufficient to meet the duty requirement in subsection (e) for such year, but when combined with active duty in the succeeding year is sufficient to meet the duty requirement for such succeeding year, a grant under subsection (a) for such succeeding year shall also reimburse the State or local government or tribe for costs incurred in connection with the active duty of the Reserve during such year. 
(e)Minimum period of duty for reimbursement 
(1)Costs may be reimbursed by a grant under subsection (a) with respect to a particular Reserve only if the Reserve serves six or more consecutive months on active duty pursuant to a call or order to active duty issued under the authority of a provision of law referred to in subsection (a) at any time during the two calendar years preceding the application for the grant under subsection (f). 
(2)If a particular Reserve meets the duty requirement in paragraph (1) for a grant under subsection (a) for a year, costs reimbursable by the grant shall include any costs in connection with the active duty of the Reserve described in that paragraph during such year. 
(f)Minimum grant allocationIf in any fiscal year the total amount authorized to be appropriated by subsection (j) for grants under subsection (a) is less than the amount of grants that could otherwise be made under subsection (a) in such fiscal year, the aggregate amount available for grants under subsection (a) in such fiscal year for each State (including grants to such State and local governments and Indian tribes in such State) shall be not less than the amount equal to 0.75 percent of the amount authorized to be appropriated by subsection (j) for grants under subsection (a) in such fiscal year, except that the aggregate amount available for grants under subsection (a) in such fiscal year for each of the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands shall be not less than the amount equal to 0.25 percent of the amount authorized to be appropriated by subsection (j) for grants under subsection (a) in such fiscal year. 
(g)Application 
(1)A State or local government or Indian tribe seeking a grant under subsection (a) shall submit to the Secretary an application therefor in such form, and containing such information, as the Secretary shall prescribe in the regulations under this section. 
(2)An application for a grant under subsection (a) for a year shall be submitted not later than February 15 of the following year. 
(h)RegulationsThe Secretary shall prescribe regulations for purposes of the administration of this section. 
(i)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(j)Authorization of appropriationsThere is authorized to be appropriated for the Department of Homeland Security such sums as may be necessary to carry out this section. 
 
